department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita b04 plr-121164-14 date date internal_revenue_service number release date index number ---------------------------- --------------------------------------------- --------------------------- ---------------------------- -------------------------------------------------- ------------------------------------- --------------------------------------- legend taxpayer --------------------------- year ------- dear ------------------ this ruling is in reference to the taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the procedures and administration regulations taxpayer filed a late form_1128 to change the accounting_period for federal_income_tax purposes from a taxable_year ending january to a taxable_year ending december effective december year sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner section of revproc_2002_39 2002_1_cb_1046 provides that a taxpayer must file a form_1128 no earlier than the day following the end of the first effective year and no later than the due_date not including extensions of the federal_income_tax return for the first effective year taxpayer did not file its form_1128 by the due_date of the return for the short_period not including extensions required to effect such change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 soon thereafter at the time plr-121164-14 the taxpayer determined that for the year_of_change it failed to meet the scope provisions of revproc_2006_45 2006_2_cb_851 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 request for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer’s late filed form_1128 requesting to change to december effective december year is considered timely filed this ruling is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other section of the code or the regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically this ruling expresses no opinion as to whether the code and applicable regulations or revproc_2002_39 permits the taxpayer to change to the tax_year requested in the form_1128 a copy of this letter_ruling must be attached to the taxpayer’s income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 plr-121164-14 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely stephen j toomey senior counsel branch income_tax accounting
